Mr. Justice Green delivered the opinion of the Oourt. This suit was brought against appellant for the use aforesaid, to recover for the breach of a contract in writing, executed and delivered by appellant to Payne & • Johnson, whereby appellant sold to them 35,000 choice brick for the consideration of receipting a store account due them from one Dixon, and their note payable to the order of appellant for $100. The store account was satisfied and the note was sold by appellant before maturity. The cause was tried by the court, a jury being waved by the parties, and the court found for plaintiffs, for the use of Johnson, and assessed the damages at $29.70, for which sum and the costs judgment was entered. No propositions of law were submitted and the only question for the court to determine was, whether or not appellant had fulfilled his contract by furnishing the amount of brick he had agreed to furnish. . The evidence justified the court in finding that he had not, and that by reason of such breach plaintiffs were damaged to the amount recovered. The judgment is affirmed.